DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 10/22/21, claims 1-4, 6, 8-20 are currently pending in the application, with claims 1-4, 13-17 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 6, 8-12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,487,213 B2 (‘213, reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is as follows:
 
    PNG
    media_image1.png
    509
    708
    media_image1.png
    Greyscale


The reference claims fail to recite silica as comprising methyladipic acid and/or corresponding carboxylate, and produced by adding the claimed amount of acid to a filter cake.
It is noted that small genus of polycarboxylic acids in reference claims 1 and 13 encompass the claimed methyladipic acid. Additionally, case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Accordingly, Applicant’s attention to the reference disclosure (col. 8, lines 56-59) which teaches that the amount of the at least one polycarboxylic acid may typically be in the range from
0.50 wt % to 2.00 wt %, even from 0.60 wt % to 1.75 wt % with respect to the amount of silica (expressed in terms of SiO2) in the filter cake. Thus, it would have been obvious to one of ordinary skill in the art to prepare precipitated silica of ref. claim 1 with methyladipic acid, from a filter cake to which the acid is added in the range of 0.5 to 2 wt.% (obviates claims 6, 8, 9, 12, 18-20, see discussion in paragraph 4 above regarding product-by-process claim 12). It is noted that pending claim 12 is a product by process claim, and determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production, absent evidence to the contrary. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 

With regard to claims 10 and 11, a skilled artisan would reasonably expect the claimed properties to be present in the precipitated silica of reference claims 1 and 13 comprising claimed
polycarboxylic acid. Reference claims 2-12, 14 include all the limitations of parent claims 1 and 13.

4.	Claims 6, 8-12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,104,583 B2 (‘583, reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is as follows:

    PNG
    media_image2.png
    375
    495
    media_image2.png
    Greyscale

It is noted that the aluminum content in may be 0.20%, i.e. not greater than 0.20%.
The reference claims fail to recite silica as comprising methyladipic acid and/or corresponding carboxylate, and formed from silica by adding the acid to the filter cake within the claimed range. However, methylglutaric acid as recited in reference claim 1 is a homolog of claimed and methyladipic acid. The recited carbon content “at least 0.15 wt.%”, obtainable from the polycarboxylic acid/carboxylate source, in the reference claim is the same as that recited in claim 8 of the instant invention. Additionally, referring to the above cited case law to Vogel, the reference disclosure (col. 6, lines 28-34) teaches that the amount of polycarboxylic acid(s) used is in general such that the ratio of polycarboxylic acid(s) to amount of silica, expressed as SiO2, contained in the filter cake (at the time of addition of at least one polycarboxylic acid) is between 0.50% and 2.00% by weight, that the mixture of polycarboxylic acids may include 60% to 96% by wt. of methylglutaric acid, 3.90 to 20.00% by wt. of ethyl succinic acid and 0.05 to 20.00% by wt. of adipic acid (ref. col. 5, lines 55-62), which mixture would provide for an overlapping range of methylglutaric acid. Thus, it would have been obvious to one of ordinary skill in the art to prepare silica from a cake comprising a mixture of acids including methyladipic acid, i.e. homolog of methylglutaric acid, in reference claim 1, by adding a mixture of acids at 0.50% and 2.00% by weight of an acid mixture including methyladipic acid within the claimed range to the filter cake (obviates limitations of claims 6, 8, 9, 12, 18-20, see discussion in paragraph 3 above regarding product-by-process claim 12). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Additionally, ass stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
With regard to claims 10 and 11, a skilled artisan would have reasonably expected the claimed properties to be present in the precipitated silica of reference claims comprising homolog of the recited methylglutaric acid formed by using the acid in amounts as in the claimed invention.

5.	Claims 6, 8-12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,862,810 B2 (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is as follows:
 
    PNG
    media_image3.png
    177
    493
    media_image3.png
    Greyscale

The ref. claim 1 is silent with regard to silica comprising claimed acid, and formed from a filter cake by adding the acid within the claimed range.
As stated above, methylglutaric acid of reference claim 1 is a homolog of methyladipic acid. Additionally, referring the case law to Vogel in paragraph 3 above, the reference patent (col. 2, lines 55-60) teaches that the amount of methylglutaric acid employed is in general such that the ratio of methylglutaric acid to amount of silica, expressed as SiO2, present in the filtration cake (at the time of the addition of the methylglutaric acid) is between 0.75% and 2% by weight, preferably between 1% and 1.75% by weight, in particular between 1.1% and 1.5% by weight. Thus, it would have been obvious to a skilled artisan to prepare a silica of ref. claim 1 from a homolog of methylglutaric acid, i.e. methyladipic acid, from a filtration cake by adding 0.75% and 2% by weight of the acid, the basis that, as stated above in paragraph 4 being homologs are of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (obviates claim 6, 8, 9, 12, 18, 19, 20, 20, see discussion in paragraph 3 above regarding product-by-process claim 12). Additionally, as stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to claims 10 and 11, ref. claims 5-8 meet the claimed limitations.

Response to Arguments
6.	In view of the amendment dated 10/22/21 and persuasive arguments, prior art rejections over Patkar reference are withdrawn. In the view the amendment of claims in the present application and in the copending application (as amended on 7/12/21), the obviousness type double patenting rejections over copending claims of appl. no. 15/122/076 as set forth in paragraph 7 of the office action dated 7/22/21 are withdrawn. However, the amendment dated 10/22/21 does not overcome the obviousness type double patenting rejections over patents 10,487,213 B2 and 9,862,810 B2, and over claims in appl. no. 15/122,088 (now matured as Patent 11,104,583 B2), for reasons stated herein above in the rejections.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762